 



Exhibit 10.04
July 8, 2005
Mr. Nicholas Brathwaite
Chief Technology Officer
Flextronics International USA, Inc.
2090 Fortune Drive
San Jose, California 95131
Award Agreement for Deferred Compensation Plan
Dear Nic:
     I am pleased to confirm that Flextronics International USA, Inc. (the
“Company”) has agreed to provide you with a deferred long term incentive bonus
in return for services to be performed in the future as an employee of the
Company (the “Deferred Bonus”). The amount of your Deferred Bonus will be
$3,000,000. Your Deferred Bonus will not be paid currently to you. Instead, the
Deferred Bonus will be credited to the account (the “Deferral Account”)
established on your behalf under the Flextronics International USA, Inc. 2005
Senior Executive Deferred Compensation Plan (the “Deferred Compensation Plan”).
     Your Deferral Account will be payable to you on the date(s) following your
separation from service with the Company that are specified in your Deferral
Agreement entered into pursuant to the Deferred Compensation Plan. This
agreement will constitute the Award Agreement referred to in Section 3 of your
Deferral Agreement.
     Twenty percent (20%) of the Deferral Account will vest on April 1, 2006 and
an additional twenty percent (20%) will vest each subsequent April 1st until the
entire Bonus Account is fully vested. Thus, the Deferral Account will be twenty
percent (20%) vested on April 1, 2006; forty percent (40%) vested on April 1,
2007; sixty percent (60%) vested on April 1, 2008; eighty percent (80%) vested
on April 1, 2009; and the entire Deferral Account will be vested on April 1,
2010 (the “Vesting Dates”). Your Deferral Account shall be 100% vested upon a
“Change of Control” as defined in the Deferred Compensation Plan, if you are
employed by the Company at that time.
     The Deferral Account will be deemed invested in one or more hypothetical
investments as determined by an investment manager selected by you under the
Deferred Compensation Plan. If you are still an employee of the Company on a
Vesting Date, a percentage of the unvested balance of your Deferral Account will
be transferred to a vested subaccount of your Deferral Account maintained for
you under the Plan. The percentage to be transferred will be the percentage of
the Deferral Account that vests at such time divided by that percentage of the
Deferral Account that has not already vested. For example, on April 1, 2006, 20%
of your Deferral Account will be transferred to your vested subaccount; on
April 1, 2007, if you are still employed with the Company, 25% (i.e., 20/80) of
the unvested balance of your Deferral Account will be transferred to your vested
subaccount; and on April 1, 2008, 33% (i.e., 20/60) of the

 



--------------------------------------------------------------------------------



 



Nicholas Brathwaite
July 8, 2005
Page 2
unvested balance of your Deferral Account will be transferred to your vested
subaccount. The “unvested balance” of your Deferral Account at any time will be
the entire balance of your Deferral Account less the balance, if any, of your
vested subaccount.
     To the extent allowed under the Deferred Compensation Plan, you may also
elect to defer portions of your base salary or cash bonuses to be earned after
the date of the election, and these amounts will be vested when they are
credited to your account under the Deferred Compensation Plan. If you elect to
defer any such amounts, they will be accounted for in your separate vested
subaccount under the Deferred Compensation Plan.
     If your employment with the Company is terminated for any reason (other
than death or disability) before the entire Deferred Bonus has vested, the
unvested balance of your Deferral Account (as determined at the end of the day
of your termination) will be terminated and forfeited for no consideration.
     Should your employment with the Company be terminated as a result of death
or disability, you (or your estate) will be 100% vested in your Deferral
Account, and the entire unvested balance of your Deferral Account will be
transferred to your vested subaccount. For purposes of this agreement, you will
be considered disabled if you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months or, if later, until May 1, 2010, or
if, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months or, if later, until May 1, 2010, you are
receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan covering other employees of your employer.
     When your employment with the Company is terminated, you will be entitled
to receive distributions of any vested balance of your Deferral Account in
accordance with a payout election that you will make under the Deferred
Compensation Plan.
     You understand and acknowledge that your account balance under the Deferred
Compensation Plan will reachable by the Company’s general creditors upon the
insolvency of the Company. You also understand and acknowledge that you will not
be entitled to accelerate distributions from the Deferred Compensation Plan
except in the event of your Disability or Unforeseeable Emergency as defined
under the Deferred Compensation Plan.
     The Deferred Bonus will be in addition to any rights that you have under
any other agreement with the Company. Any Deferred Bonus will not be deemed to
be salary or other compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of the Company for the benefit of its
employees.
     The Deferred Bonus does not give you any right to be retained by the
Company, and does not affect the right of the Company to dismiss any employee.
The Company may withhold from any payment of the Deferred Bonus as may be
required pursuant to applicable law.

 



--------------------------------------------------------------------------------



 



Nicholas Brathwaite
July 8, 2005
Page 3
     Enclosed are:

  (1)   Flextronics International USA, Inc. 2005 Deferred Compensation Plan;    
(2)   Deferral Agreement Form for 2005 and Beneficiary Form; and     (3)  
Summary of the 2005 Deferred Compensation Plan.

By signing below, you represent that you have read and understand these
documents and have had adequate opportunity to ask any questions about the
documents. You understand that although the Company has attempted to structure a
plan to accomplish the tax results discussed in the documents, the Company
cannot warrant that the tax effect on you will be as expected. You also
understand that the Company and its representatives are not attempting to give
you tax advice. We strongly advise you to seek any tax advice from your own tax
adviser.
     If any provision of this agreement is determined to be unenforceable, the
remaining provisions shall nonetheless be given effect. This agreement shall be
construed in accordance with the laws of the State of California without regard
to conflict of law rules.

          Sincerely,    
 
        FLEXTRONICS INTERNATIONAL USA, INC.    
 
       
By:
  /s/ Michael Marks    
 
 
 
Michael Marks    
 
  Chief Executive Officer    
 
        Accepted and agreed on this 8th day of July, 2005.    
 
        /s/ Nicholas Brathwaite           Nicholas Brathwaite    

 